     Case: 1:18-cv-01526 Document #: 43 Filed: 03/04/19 Page 1 of 1 PageID #:168

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Richard Molinari
                                                  Plaintiff,
v.                                                               Case No.: 1:18−cv−01526
                                                                 Honorable Sara L. Ellis
Financial Asset Management Systems, Inc.
                                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 4, 2019:


         MINUTE entry before the Honorable Jeffrey Cummings:Settlement conference
held. Further settlement discussions will be held with the Court's facilitation after plaintiff
files his motion for class certification and the motion is fully briefed. Mailed notice. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
